       Case 1:19-cv-05375-PAE-SLC Document 52 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GALINA SIDANOV,

                                        Plaintiff,                        19 Civ. 5375 (PAE)
                        -v-
                                                                                ORDER
 MAGELLAN HEALTHCARE, INC., et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received an email (“Sidanov Email”), attached to this order, from plaintiff

Galina Sidanov. On July 2, 2020, the Court received a letter from Sidanov’s then-counsel

explaining that the relationship between Sidanov and counsel had reached irreconcilable

differences and requesting permission to withdraw as counsel. Dkt. 46. The Court granted

counsel’s motion to withdraw and granted a 60-day extension to the discovery deadline to allow

plaintiff to retain successor counsel. Dkt. 50.

       The Court understands from the Sidanov Email that Sidanov is currently unrepresented

and that she will be proceeding pro se. Accordingly, by separate order, the Court has referred

the case to Judge Cave for pretrial supervision.

       The Clerk of Court is respectfully directed to mail a copy of this order to Sidanov.


       SO ORDERED.


                                                             PaJA.�
                                                            ______________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: October 23, 2020
       New York, New York
      Case 1:19-cv-05375-PAE-SLC Document 52 Filed 10/23/20 Page 2 of 2


From:              Galina Sidanov
To:                Engelmayer NYSD Chambers
Subject:           Judge PLEASE help 19-CV-05375-PAE
Date:              Wednesday, October 21, 2020 4:07:17 PM




CAUTION - EXTERNAL:


Dear Honorable Judge Engelmayer. I’m sorry to write to you and bother you I imagine you are so busy with very
serious matters but I have no where else to turn. My case 19-CV-05375-PAE where Magellan fired me The day after
a pregnant nurse of 8month who had to go out on disability After investing years into the company with an
absolutely Outstanding employee record. I was represented by an attorney but simply can not afford one any longer.
I am a nurse I don’t have the money Magellan does for representation. Now I am being “harassed” (sorry for the
vulgar word) by Barbara Hoey the attorney they are forcing me to come into their offices which I just can’t do right
now. I am still nursing my baby and I have 2 kids who are home on ZOOM after the school required us to
quarantine due to multiple positives in the school which is in the hot spot. I don’t have the means to get into
manhattan to sit for a deposition. I would LOVE to sit for a deposition bwvause I have nothing to hide I did nothing
wrong but I simply don’t have the resources and I am so so scared to come in with my baby and be nursing her there
in their offices during this pandemic. Dear judge I’m so sorry I don’t want you to think I’m not being compliant Gd
forbid but I can’t expose myself and put my kids and my family at risk right now. I don’t really know what to do
since now I represent myself.
I have an EEOC right to sue letter maybe I’ll call them in the meantime I’ll find out what day I’m supposed to show
up before you. ThaNk you judge and stay safe

Thank You,
Galina Vaysman Sidanov RN
CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.
